Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 12/23/21 has been entered
Claims 1-4, 6-10, and 12-14 are allowed.
Claims 5 and 11 are canceled.

Allowable Subject Matter
Claims 1-4, 6-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to radio resource parameter configuration.   
Prior art was found for the claims as follows:
Hu (US 2017/0094711)
Choi (US 2019/0215890)
Einhaus (US 2016/0036618)
Shao (AU 2019209716 B2)
Regarding the independent claims, the prior art does not teach the newly added below limitations:

Einhaus teaches in paragraph 166 that a MCS table may be determined by the average channel quality of the UE that is captured by wideband CQI.    MCS is defined as an example of an operational parameter in paragraph 47 of the specification of the current application, and MCS is determined by CQI, which is a measured parameter.    Hence Einhaus would teach the limitation of “storing a default mapping between values of an operational parameter of the at least one operational parameter and conditions of a radio resource control connection”.    However, Einhaus does not teach a dynamic MCS table that can be changed, but rather a default MCS table, and furthermore does not teach a change to the default MCS table that is unique to the individual UE.    Shao (AU 2019209716 B2) teaches in paragraph 62 two solutions for determining a MCS table to be used.  One solution is using a dynamic MCS table, where the network device notifies the terminal device of a specific MCS table to be used.  However, notifying the terminal of an MCS table to use is not the same as modifying a MCS table based on current conditions, let alone changing the MCS table such that a mapping is unique to the terminal device.    The second solution of Shao is a semi-statically configured MCS table, however Shao does not teach that any change to the MCS table would be unique to the specific UE.       
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412                                                                                                                                                                                           


/JAMAL JAVAID/Primary Examiner, Art Unit 2412